DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 03/11/2022 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Objections

4.	Claim 22 is objected to as being in improper format, since the poor quality of the claim set image, in particular, the faded font of the text showing the changes to the claim [presumably, made in red ink], precludes the text from being properly processed by electronic tools and prevents proper understanding of the changes, thus hindering the examination process. Black and white font /background usage is requested. 

Election/Restrictions

5.	In the latest reply, Applicant amended claim 22 by removing the recitation of the acceleration generating’ device, while adding a number of new limitations. Thus, Applicant has shifted the inventions, which is not permitted. As a result, the amended claim 22, as well as the newly added claims 46-52, are currently patently distinct from the claims originally presented and examined on the merits. Since Applicant has received an action on the merits for the originally presented invention, this invention has been also constructively elected by original presentation for prosecution on the merits. Note that any claims directed to an invention that is independent or distinct from the invention previously elected and examined on the merits, will be withdrawn from consideration as being directed to a non-elected invention. To expedite the prosecution and as one time courtesy, claims 22 and 46-52 are being further examined on the merits as presented below. 
Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 22 and 46-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because, while claim 122 now recites only one micro-channel to comprise a hydrophobic surface, the original disclosure actually discloses a filter [a plate with an array of micro-channels] where all micro-channels have such feature. Additionally, the original disclosure supports such [filter] plate as being in fluid communication with a respective vessel [well], and not one plate for multiple wells in a well plate as recited in claim 47. Therefore, the instant claims are not commensurate in scope with the original specification.  
Response to Arguments

8.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   	 
Conclusion

9.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798